Exhibit 10.25

INVESTMENT ADVISORY AGREEMENT

THIS INVESTMENT ADVISORY AGREEMENT (this “Agreement”) is made this 23rd day of
March, 2009 between Hennessy Funds Trust, a Delaware statutory trust (the
“Trust”), on behalf of each of its investment series set forth on Schedule A
hereto as it may be amended from time to time (hereinafter referred to each as a
“Fund” and together as the “Funds”), and Hennessy Advisors, Inc., a California
corporation (the “Adviser”).

RECITALS

WHEREAS, the Trust is registered with the Securities and Exchange Commission
under the Investment Company Act of 1940, as amended (the “Act”), as an open-end
management investment company; and

WHEREAS, the Trust desires to retain the Adviser, which is an investment adviser
registered under the Investment Advisers Act of 1940, as amended, as the
investment adviser to the Funds.

AGREEMENT

NOW, THEREFORE, the Trust and the Adviser do mutually promise and agree as
follows:

 

1. Employment. The Trust hereby employs the Adviser to manage the investment and
reinvestment of the assets of each Fund for the period and on the terms set
forth in this Agreement. The Adviser hereby accepts such employment for the
compensation herein provided and agrees during such period to render the
services and to assume the obligations herein set forth.

 

2. Authority of the Adviser. The Adviser shall supervise and manage the
investment portfolio of each Fund, and, subject to such policies as the trustees
of the Trust may determine, direct the purchase and sale of investment
securities in the day to day management of each Fund. The Adviser shall for all
purposes herein be deemed to be an independent contractor and shall, unless
otherwise expressly provided or authorized, have no authority to act for or
represent the Trust or any Fund in any way or otherwise be deemed an agent of
the Trust or any Fund. However, one or more shareholders, officers, directors or
employees of the Adviser may serve as trustees and/or officers of the Trust, but
without compensation or reimbursement of expenses for such services from the
Trust. Nothing herein contained shall be deemed to require the Trust to take any
action contrary to its Certificate of Trust or Trust Instrument, as each may be
amended from time to time, or any applicable statute or regulation, or to
relieve or deprive the trustees of the Trust of their responsibility for, and
control of, the affairs of the Trust.

 

3.

Expenses. The Adviser, at its own expense and without reimbursement from the
Trust or any Fund, shall furnish office space, and all necessary office
facilities, equipment and executive personnel for managing the investments of
each Fund. The Adviser shall not be required to pay any expenses of a Fund
unless the total expenses borne by the Fund, including the Adviser’s fee but
excluding all federal, state and local taxes, interest, brokerage commissions
and other costs incurred in connection with the purchase and sale of securities
and extraordinary items, in any year exceed that percentage of the average net
asset value of the Fund for such year, as determined by valuations made as of
the close of each business day, which is the most restrictive percentage, if
any, provided by the state laws of the various states in which the Fund’s shares
are qualified



--------------------------------------------------------------------------------

 

for sale. The expenses of each Fund’s operations borne by the Fund include by
way of illustration and not limitation, trustees’ fee paid to those trustees who
are not interested trustees under the Act; the costs of preparing and printing
its registration statements required under the Securities Act of 1933, as
amended, and the Act (and amendments thereto); the expense of registering its
shares with the Securities and Exchange Commission and in the various states;
the printing and distribution cost of prospectuses mailed to existing
shareholders; the cost of trustee and officer liability insurance, reports to
shareholders, reports to government authorities and proxy statements; interest
charges; taxes; legal expenses; salaries of administrative and clerical
personnel; association membership dues; auditing and accounting services;
insurance premiums; brokerage and other costs incurred in connection with the
purchase and sale of securities; fees and expenses of the custodian of the
Fund’s assets; shareholder servicing fees; expenses of calculating the net asset
value and repurchasing and redeeming shares; charges and expenses of dividend
disbursing agents, registrars and stock transfer agents, fund administrators and
fund accountants; and the cost of keeping all necessary shareholder records and
accounts.

The Trust shall monitor each Fund’s expense ratio on a monthly basis. If the
accrued amount of the expenses of the Fund exceeds the expense limitation
established herein, if any, the Fund shall create an account receivable from the
Adviser for the amount of such excess. In such a situation the monthly payment
of the Adviser’s fee will be reduced by the amount of such excess, subject to
adjustment month by month during the balance of the Fund’s fiscal year if
accrued expenses thereafter fall below the expense limitation.

 

4. Compensation of the Adviser. For the services and facilities to be rendered
and the charges and expenses to be assumed by the Adviser pursuant to the
expense limitation hereunder, the Trust through each Fund shall pay to the
Adviser an advisory fee, paid monthly, based on the average net assets of the
Fund, as determined by valuations made as of the close of each business day of
the month. The advisory fee payable by each Fund is set forth on Schedule A
hereto. For any month in which this Agreement is not in effect for the entire
month, such fee shall be reduced proportionately on the basis of the number of
calendar days during which it is in effect and the fee computed upon the average
net assets of the business days during which it is so in effect.

 

5. Ownership of Shares of the Funds. The Adviser shall not take, and shall not
permit any of its shareholders, officers, directors or employees to take, a long
or short position in the shares of a Fund, except for the purchase of shares of
the Fund for investment purposes at the same price as that available to the
public at the time of purchase.

 

6. Exclusivity. The services of the Adviser to the Trust hereunder are not to be
deemed exclusive and the Adviser shall be free to furnish similar services to
others as long as the services hereunder are not impaired thereby. Although the
Adviser has permitted and is permitting the Trust and one or more Funds to use
the names “Hennessy” and “Cornerstone Growth,” it is understood and agreed that
the Adviser reserves the right to use and to permit other persons, firms or
corporations, including investment companies, to use such names, and that the
Trust and the Funds will not use such names if the Adviser ceases to be each
Fund’s sole investment adviser. During the period that this Agreement is in
effect, the Adviser shall be each Fund’s sole investment adviser.

 

7. Liability. In the absence of willful misfeasance, bad faith, gross negligence
or reckless disregard of obligations or duties hereunder on the part of the
Adviser, the Adviser shall not be subject to liability to the Funds or to any
shareholder of the Funds for any act or omission in the course of, or connected
with, rendering services hereunder, or for any losses that may be sustained in
the purchase, holding or sale of any security.

 

8.

Indemnification. The Adviser agrees to indemnify each Fund with respect to any
loss, liability, judgment, cost or penalty which the Fund may directly or
indirectly suffer or incur as a result of a material breach by the Adviser of
its standard of care set forth in Paragraph 7. The Trust, on behalf of the Fund,
agrees to indemnify the Adviser with respect to any loss, liability, judgment,



--------------------------------------------------------------------------------

 

cost or penalty which the Adviser may directly or indirectly suffer or incur in
any way arising out of the performance of its duties under this Agreement,
except to the extent that such loss, liability, judgment, cost or penalty was a
result of a material breach by the Adviser of its standard of care set forth in
Paragraph 7.

 

9. Brokerage Commissions. The Adviser, subject to the control and direction of
the trustees of the Trust, shall have authority and discretion to select brokers
and dealers to execute portfolio transactions for each Fund and for the
selection of the markets on or in which the transactions will be executed. The
Adviser may cause each Fund to pay a broker-dealer which provides brokerage and
research services, as such services are defined in Section 28(e) of the
Securities Exchange Act of 1934 (the “Exchange Act”), to the Adviser a
commission for effecting a securities transaction in excess of the amount
another broker-dealer would have charged for effecting such transaction, if the
Adviser determines in good faith that such amount of commission is reasonable in
relation to the value of brokerage and research services provided by the
executing broker-dealer viewed in terms of either that particular transaction or
his overall responsibilities with respect to the accounts as to which he
exercises investment discretion (as defined in Section 3(a)(35) of the Exchange
Act). The Adviser shall provide such reports as the trustees of the Trust may
reasonably request with respect to each Fund’s total brokerage and the manner in
which that brokerage was allocated.

 

10. Code of Ethics. The Adviser has adopted a written code of ethics complying
with the requirements of Rule 17j-1 under the Act and has provided the Trust
with a copy of the code of ethics and evidence of its adoption. Upon written
request of the Trust, the Adviser shall permit the Trust to examine any reports
required to be made by the Adviser pursuant to Rule 17j-1 under the Act.

 

11. Amendments. This Agreement may be amended by the mutual consent of the
parties; provided, however, that in no event may it be amended without the
approval of the trustees of the Trust in the manner required by the Act, and, if
required by the Act, by the vote of the majority of the outstanding voting
securities of the Fund, as defined in the Act.

 

12. Termination. This Agreement may be terminated at any time with respect to a
Fund, without the payment of any penalty, by the trustees of the Trust or by a
vote of the majority of the outstanding voting securities of that Fund, as
defined in the Act, upon giving sixty (60) days’ written notice to the Adviser.
This Agreement may be terminated by the Adviser at any time upon the giving of
sixty (60) days’ written notice to the Trust. This Agreement shall terminate
automatically in the event of its assignment (as defined in Section 2(a)(4) of
the Act). Subject to prior termination as hereinbefore provided, this Agreement
shall continue in effect for two (2) years from the date hereof and indefinitely
thereafter, but only so long as the continuance after such two (2) year period
is specifically approved annually by (i) the trustees of the Trust or by the
vote of the majority of the outstanding voting securities of each Fund, as
defined in the Act, and (ii) the trustees of the Trust in the manner required by
the Act, provided that any such approval may be made effective not more than
sixty (60) days thereafter.

 

13. Obligations of the Trust. The name “Hennessy Funds Trust” and references to
the trustees of Hennessy Funds Trust refer respectively to the Trust created and
the trustees, as trustees but not individually or personally, acting from time
to time under a Trust Instrument dated September 16, 1992 which is hereby
referred to and a copy of which is on file at the principal office of the Trust.
The obligations of Hennessy Funds Trust entered into in the name or on behalf
thereof by any of the trustees, representatives or agents of the Trust are made
not individually, but in such capacities, and are not binding upon any of the
trustees, shareholders, or representatives of the Trust personally, but bind
only the Trust property, and all persons dealing with any class of shares of the
Trust must look solely to the Trust property belonging to such class for the
enforcement of any claims against the Trust.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day first above written.

 

  HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   President and Chief Executive Officer   HENNESSY FUNDS
TRUST By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy   Chairman of the Board

SCHEDULE A

(March 23, 2009)

 

Name of Fund

  

Compensation

(as a % of average daily net assets)

Hennessy Cornerstone Large Growth Fund

   0.74%